Mr. Presiding Justice Green delivebed the opinion of the Coubt. This suit in assumpsit, by appellant against the appellee, was commenced June 24,1895, and was brought to recover a balance claimed to be due on an account for items furnished appellee. These items were all furnished during May, June, July, and up to August 13, 1892. The defense interposed is that the items were delivered to Ben Deering, with whom appellee agreed, on September 25, 1891, that he should edit, manage and control “ The East St. Louis Daily Journal” for one year, under certain conditions and restrictions, among which was the condition that he would conduct said paper without any liability or expense whatever to appellee; that appellant had notice of this agreement, and extended credit to Deering, and not to appellee, for the items sued for and afterward delivered to Deering. Under this agreement he took control and-management of the paper, and continued to do so until the fore part of August, 1892, when, being unable to longer carry out and perform his contract, appellee took possession of the office and the paper; and testimony was introduced on its behalf to show that this fact was made known to appellant immediately, and an agreement made for a renewal of the telegraph service by it for appellee. We have carefully examined the evidence in the record, and while there is a conflict upon material points, yet there was testimony which the jury had the right to credit, showing direct notice to appellant of the change in the control of the paper from appellee to Deering; and in addition to this, there were circumstances in evidence sufficient to indicate appellant had notice of this change, and extended credit to Deering'for the items thereafter furnished up to the time he ceased doing business, in August, 1892. The proper name of defendant was “ The East St. Louis Journal Publishing Co.;” but by the lease, Deering was not authorized to use this name, but used the name of “ The East St. Louis Journal.” Before the leasing, the order introduced in evidence was signed, “Journal Pub. Co., J. W. Kirk, Man.” Orders sent after Deering assumed control were signed, “East St. Louis Journal, Ben Deering, Manager.” In reply to a letter addressed to defendant, dated June 27, 1892, an excuse for not paying is offered, and the reply is signed, “East St. Louis Journal, B. D.” Appellant also accepted, in payment of past accounts, two notes, dated May 25, 1892, each for $65.78, one payable June 10th, the other on June 30th, after date, signed “East St. Louis Journal, Ben Deering, Manager.” These and other facts in evidence satisfy us the jury were justified by the evidence in finding the appellant had notice of the fact they were dealing with and extending credit to Deering, and not to appellee, for all the items contained in the account sued on, and in finding for the defendant. We find no error in admitting the agreement mentioned in the evidence. It was ordered to be executed by appellant, and was recognized by it as sufficient authority for Deering to take possession of, control and manage “ The East St. Louis Journal,” using for that purpose the printing plant of appellee. We find no reversible error in the giving or refusing instructions, and are satisfied the verdict and judgment are right. The judgment is affirmed.